Citation Nr: 1207987	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board observes that the Veteran's only psychiatric evaluation of record notes diagnoses of substance abuse and depression NOS with a note to rule out PTSD.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board, and once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, the Board has broadened the claim to allow for consideration of service connection for any diagnosed acquired psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for remand: to obtain any outstanding, relevant VA treatment records and records from the Social Security Administration (SSA) and to schedule a VA psychiatric examination.

The record shows that the Veteran has in the past sought mental health treatment at the VA Medical Center (VAMC) in Saginaw.  The most recent record from that facility is dated in December 2005.  Therefore, there are potentially several years of treatment records not contained in the claims file.  Accordingly, the RO/AMC should ask that the Veteran identify all VA treatment he has received, as well as to authorize release of any relevant private treatment records, so that such records may be obtained.  

Additionally, the Veteran is noted to be in receipt of Supplemental Security Income (SSI) from the SSA.  Such benefits are, in part, based on disability; thus, there may be records pertinent to the claim as part of the Veteran's application and award of SSI.  These records are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Accordingly, the appeal must also be remanded so that records for the Veteran may be requested from the SSA.

Finally, the Board determines that a VA psychiatric examination is warranted so that the existence and etiology of the Veteran's acquired psychiatric disorder may be assessed.  In, this regard, the Board observes that the Veteran has reported hostile activity during his military service that is reasonable with respect to his circumstances of service.  Further, a diagnosis of PTSD is suggested in the few treatment records in the claims file.  

While the appeal was pending, the regulations governing service connection for PTSD were changed.  The revisions provide that, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010). 

In light of the above, the Board determines that a VA examination should be scheduled to assess whether it is at least as likely as not that the Veteran has a diagnosis of PTSD related to fear of hostile activity.  Further, if the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD, a determination should be made as to whether any acquired psychiatric disorder with which he is diagnosed is a result of his active military service.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA and private treatment records and to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, as necessary.  

Then, request all identified records from the appropriate sources.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request all records relevant to the Veteran's application and award of benefits from the SSA.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Schedule the Veteran for a VA psychiatric examination in order to ascertain the existence and etiology of his claimed PTSD.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD. 

b. Identify all stressor events that are causally related to the Veteran's PTSD and state whether the PTSD is related to military service. 

c. If the Veteran has an acquired psychiatric disorder other than PTSD, provide that diagnosis and opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.
When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


